DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 02/17/2022 and 02/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see response to non-final, filed 12/14/2021, with respect to rejection of claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 has been withdrawn in light of the newly filed amendments.

Reasons for Allowance

Claims 1-3 and 5-12 are allowed.
Claim 4 is cancelled.
The following is an examiner’s statement of reasons for allowance: The prior arts of record individually nor in combination explicitly disclose determine a gaze point and gaze direction of the wearable device user according to the received eyeball image; wherein the sensor assembly comprises a first sensor assembly and a second sensor assembly, the first sensor assembly is arranged on a connecting belt connected to the first side frame and the second side frame, and is configured to acquire motion information of the head of the wearable device user and Page 2 of9Our Ref: PN131444 the second sensor assembly is arranged inside the main frame, and is configured to acquire motion information of the smart glasses, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483